


LEASE EXTENSION AGREEMENT







THIS AGREEMENT, made and entered into this _ day of December  2013, by and
between SUNSHINE HOLDINGS, INC. (hereinafter referred  to as Landlord) and
LIBERATOR MEDICAL SUPPLY, INC. (hereinafter referred  to as Tenant), as follows:




WHEREAS, the parties have entered into Business Leases for the following
properties, to-wit: 2979, 2943, 2945 & 2947, 2931 & 2941, 2933 & 2939, 2937, and
2935 all on SE Gran Park Way, Stuart, FL 34997; all of the Leases expire on July
31, 2014, and




WHEREAS, the parties are desirous of extending the term of all of said Leases
for a second lease extension and make the modifications as set forth herein
below.




NOW, THEREFORE, in consideration of mutual covenants and promises herein
contained and TEN DOLLARS AND NO CENTS and other good and valuable
consideration, in hand paid, the parties agree as follows:




1

TERM.  The terms of the Leases shall be extended for sixty (60) months and shall
terminate on the 31st day of July 2019.




2.

RENT. The Tenant  shall pay the  Landlord  the  base rent  as set  forth  in
each Lease for the present term and commencing on the first (1st) day of August,
2014 the monthly  rent  for the next twelve (12) months shall be reduced  as
shown  on the attached  Exhibit "A" with rent  increases  of three  (3%)
 percent  per year as shown  on the attached Exhibit "A"; plus applicable
 Florida sales tax. All base rents due Sunshine Holdings Inc. are shown on the
attached exhibit “A” rent schedule.




3.

GUARANTY.   The personal Guaranty of MARK LIBRATORE shall no longer be required
as of August 1, 2012.




4.

NOTICE OF TERMINATION OR EXTENSION. Tenant agrees to provide Landlord with a
minimum of one hundred twenty (120) days written notice of Tenant's intention to
vacate the premises at the end of the extension term or Tenant's desire to




       /s/ PMG            

         /s/ ML        

         Initials

          Initials

Paul M. Glafenhein

   Mark Libratore




negotiate an additional extension.  In the event that the Landlord does not
receive said notice, then  Landlord  shall  be  free  to  seek  or  entertain
other  tenants and  Tenant hereby  consents  to allow Landlord to show the
premise(s) during reasonable business hours with minimal interruption to Tenant.




5.

INCORPORATION BY REFERENCE.   In all other  terms  and  respects, the
above-referred Leases shall  remain  in full force and  effect, binding  unto
 the  parties except as changed herein and incorporated by reference  hereto.







6

REALTOR.    Both parties represent to each other that there was no real estate
agent/broker involved in the Lease Extension Agreement and they further agree to
indemnify each other from any liability or expense arising out of a claim made
for a commission by any real estate agent/broker.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have set their hands and seals on the
date and year first above-written.




Signed, sealed, and delivered

LANDLORD

In the presence of:

SUNSHINE HOLDINGS, INC.







               /s/                                        

By:    /s/ Paul M. Glafenhein                 12/5/13

Paul M. Glafenhein,

        Date

President

               /s/                                        







TENANT

LIBERATOR MEDICAL SUPPLY, INC.




                                                           

By:    /s/ Mark Libratore                                     

Mark Libratore,

                       Date

President

                                                           








--------------------------------------------------------------------------------




EXHIBIT "A"







Base Rent Schedule for Second Lease Extension For Liberator

Medical Supply Inc.










FIVE-YEAR LEASE EXTENSION







25,268 S.F.

2979 S.E. Gran Park Way

August 1, 2014 thru July 31, 2015

BASE RENT

$18,870.00

 

August 1, 2015 thru July 31, 2016

$19,436.00

 

August 1, 2016 thru July 31,2017

$20,019.00

 

August 1, 2017 thru July 31,2018

$20,620.00

 

August 1, 2018 thru July 31, 2019

$21,238.00

(Original Lease Commencement Date: April 19, 2005)













5,832 S.F.

2943-2945 & 2947 S.E.Gran Park Way

 

 

August 1, 2014 thru July 31, 2015

$4,359.00

 

August 1, 2015 thru July 31, 2016

$4,486.00

 

August 1, 2016 thru July 31, 2017

$4,622.00

 

August 1, 2017 thru July 31,2018

$4,763.00

 

August 1, 2018 thru July 31,2019

$4,904.00

(Original Lease Commencement Date: September 1, 2008)













3,456 S.F.

2931 - 2941 S.E.Gran Park Way

 

 

August 1, 2014 thru July 31, 2015

$2,583.00

 

August 1, 2015 thru July 31, 2016

$2,658.00

 

August 1, 2016 thru July 31, 2017

$2,739.00

 

August 1, 2017 thru July 31, 2018

$2,822.00

 

August 1, 2018 thru July 31, 2019

$2,906.00

(Original Lease Commencement Date: May 1, 2009)



















       /s/ PMG            

         /s/ ML        

         Initials

          Initials

Paul M. Glafenhein

   Mark Libratore





--------------------------------------------------------------------------------




Continued Page Two of Exhibit “A”







EXHIBIT "A"










3,456 S.F.

2933 -2939 S.E. Gran Park Wav

 

 

August 1, 2014 thru July 31, 2015

$2,583.00

 

August 1, 2015 thru July 31, 2016

$2,658.00

 

August 1, 2016 thru July 31, 2017

$2,739.00

 

August 1, 2017 thru July 31, 2018

$2,822.00

 

August 1, 2018 thru July 31, 2019

$2,906.00

(Original Lease Commencement Date: October 1, 2009)













1,728 S.F.

2937 S.E. Gran Park Way

August 1, 2014 thru July 31, 2015







$1,292.00

 

August 1, 2015 thru July 31, 2016

$1,329.00

 

August 1, 2016 thru July 31,2017

$1,369.00

 

August 1, 2017 thru July 31,2018

$1,411.00

 

August 1,  2018 thru July 31,2019

$1,453.00

(Original Lease Commencement Date: April 1, 2010)













1,728 S.F.

2935 S.E. Gran Park Wav

August 1, 2014 thru July 31, 2015







$1,292.00

 

August 1, 2015 thru July 31, 2016

$1,329.00

 

August 1, 2016 thru July 31,2017

$1,369.00

 

August 1, 2017 thru July 31,2018

$1,411.00

 

August 1, 2018 thru Jul y 31, 2019

$1,453.00

(Original Lease Commencement Date: July 1, 2013)













ACCEPTANCE OF EXHIBIT “A”







LANDLORD

TENANT

SUNSHINE HOLDINGS, INC.

LIBERATOR MEDICAL SUPPLY, INC.




   /s/ Paul M. Glafenhein         12/5/13

   /s/ Mark Libratore                                       

Paul M. Glafenhein,                   Date

Mark Libratore,

                   Date

President

President



